DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment of claims submitted on 03/04/2021 have been entered.  Claims 1 and 3 have been amended.  Therefore, claims 1-8 are now pending in the present application.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Beck (US 6,003,838).
Regarding claim 1, Beck discloses an electromagnetic valve (note the valve system shown in fig. 3), for slip-controlled motor vehicle brake systems, comprising: 
a valve housing (3, 12 and 16) having a valve passage (note the passage of the element 16 adjacent to the valve element 9 shown in fig. 3); 

a magnet armature (8) for actuating the valve closing element (9), which is relatively movable within a range of a defined working stroke, 
a restoring spring (note the spring surrounding the closing element 9) which acts on the magnet armature (8), 
a block-shaped valve carrier (1) in whose valve holding bore the valve housing (3, 12 and 16) and a filter element (note cup shaped body with filter element 19 adjacent to the line (THZ) as shown in fig. 3) are introduced, the valve holding bore extending in an axial direction, and 
an inlet duct and an outlet duct (note the lines (Rad & THZ) shown in fig. 3) which open out into the valve holding bore,
wherein both the inlet and outlet ducts (note the lines (Rad & THZ) shown in fig. 3) are oriented transversely with respect to the valve holding bore in the valve carrier (1), and wherein the outlet duct opens out (note the line THZ), at a distance from a discharge of the filter element (note cup shaped body with filter element 19 adjacent to the line (THZ) as shown in fig. 3), into a portion of the valve holding bore in which the filter element has a closed sleeve portion (note the cylinder side wall of the filter element 19 facing the line THZ), the closed sleeve portion extending around an entire circumference of the filter element (note the annular cylinder body of the filter element 19), and further extending within the valve holding bore along an entire axial distance covered by an opening of the outlet duct (note the cylinder side wall of the filter element 19 covering the axial opening of the line THZ shown in fig. 3), and wherein an annular space is provided between the filter element and the valve holding bore (note the space between the filter element 19 and the valve carrier 1 shown in fig. 3) and extends from a base of the valve holding bore (note the bottom end portion the holding bore of the valve carrier 1) to a 
Re-claim 7, Beck discloses an axial end of the closed sleeve portion comprises a disk (note the bottom end portion of the filter element 19 facing the bottom surface of the bore of the valve block 1) which is spaced from the base of the valve holding bore, the annular space communicating with the space between the disk and the base of the valve holding bore.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2, 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Beck (US 6,003,838) in view of Schulz (WO 2012156341 A1) or Knight (US 6,846,408 B2).
Regarding claim 2, Beck discloses all claimed limitations as set forth above including the filter element in the sealing region being fixed in the valve carrier but fails to disclose the press-fit connection of the filter element in the valve carrier.  However, each of Schulz and Knight discloses a similar electromagnetic valve device comprising a filter element (note 7 Schulz and 62 of Knight) press-fitted in the valve carrier (note [0025] of the English translation of Schulz and col. 3, line 61 to col. 4, line 8 of Knight).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the connection of the filter element in the valve carrier of Beck to be a press-fit connection as taught by each of Schulz and Knight since the press-fit connection is cheap and easy process and it will provide a strong connection of the filter element in the valve block.   
Regarding claim 3, Beck discloses all claimed limitations as set forth above including the discharge of the filter element (19) is arranged between the closed sleeve portion and the base of the valve holding bore but fails to disclose the filter element to be a fine filter fabric.  However, Schulz discloses a similar electromagnetic valve device comprising a filter element (7) provided with a fine filter fabric (21).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the filter element of Beck to be a fine filter 
Regarding claim 8, Beck discloses all claimed limitations as set forth above including the discharge of the filter element (19) is arranged between the closed sleeve portion and the base of the valve holding bore but fails to disclose the filter element to be in contact with the valve holding bore via nubs.  However, each of Schulz and Knight discloses a similar electromagnetic valve device comprising a filter element (note 7 of Schulz and 62 of Knight) having the disk makes contact with the base of the valve holding bore via nubs (note the bottom end portion of the disk 10 comprising a plurality of nubs as shown in fig. 1 of Schulz and 84 of Knight) that form the space between the disk (note 10 of Schulz and 74 of Knight) and the base of the valve holding bore (note 11 of Schulz and 28 of Knight).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the filter element of Beck with nubs as taught by each of Schulz and Knight will provide extra support of the filter element while preventing any displacement of the filter element.  

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Beck (US 6,003,838) in view of Schulz (WO 2012156341 A1) or Knight (US 6,846,408 B2), and further in view of Fritsch et al. (US 6,627,077 B2).
Regarding claims 4-6, Beck discloses all claimed limitations as set forth above including the discharge of the filter element (19) is arranged between the closed sleeve portion and the base of the valve holding bore but fails to disclose the filter element having multiple webs or ribs as recited in the claim.  However, Fritsch et al. discloses a valve assembly comprising a filter assembly including a plurality of openings and rib portions (note 10 in fig. 1), wherein an end of each web which is averted from the sleeve portion is fixed to a disk.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the filter element of Beck with the multiple webs or ribs as taught by Fritsch will provide a stronger .  

Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the new ground of rejection does not rely on some reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding Schulz, the applicant argues that Schulz does not disclose an outlet duct and the closed sleeve portion as claimed.  The examiner notes that such remarks the applicant regarding Schulz are not relevant in the current rejection.  The examiner further notes that the primary prior art of Beck discloses all of the limitations as claimed and relies on Schulz for teaching of the press-fit connection of the filter element, the fine filter fabric, and the nubs.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



/MAHBUBUR RASHID/Examiner, Art Unit 3657